EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Upscale Media, Inc. We hereby consent to the incorporation by reference of our report dated March 26, 2012,with respect to thefinancial statements of Upscale Media, Inc. as of December 31, 2011 and 2010,and for the period from December 30, 2010 (date of inception) through December 31, 2011,in the Registration Statement on Form S-1/A to be filed on or about July 16, 2013. We also consent to the use of our name and the references to us included in the Registration Statement. /s/ Child, Van Wagoner & Bradshaw, PLLC CHILD, VAN WAGONER & BRADSHAW, PLLC Salt Lake City, Utah July 17, 2013
